RECEIVED
                                    08-15-00132-CV
                               CAUSE NO. 08-15-00132-CV
      SEP 2 2015

 DENISE PAGHgCO, CLEM
EIGHTH COURT OF APPEALS       EIGHTH COURT OF APPEAL


                                  AT EL PASO COUNTY
                          500 EAST SAN ANTONIO, SUITE 1203
                              EL PASO, TEXAS 79901-2421


                                   Monte Ruben Swanzy                              rtLzu     \n
                              Appellant, In Proper Propria Persona
                                                                                  SEP 02 2015
                                                vs.                        i


                                                                               ^^^iiil^ii^u^.
                                          APPELLEES'




                          APPEAL FROM THE 192nd DISTRICT COURT
                                          TAX COURT
                                      DALLAS COUNTY
                                       DALLAS, TEXAS
                                          TX-12-40611




                               APPELLANT REPLY BRIEF


                                Monte Ruben Swanzy, Appellant
                                In Proper Propria Persona
                                9423 Clearhurst Drive
                                Dallas, Texas 75238
                                Phone Number (469) 540-0908
                                 pastormonte@sbcglobal.net




                                  Appellant's Replyto Brief of Appellee, CauseNo. 08-15-00132-CV - i
                            TABLE OF CONTENTS


                                                                                      Page

CASE STYLE                                                                             i


INDEX OF AUTHORITIES                                                                   ii


STATEMENT OF THE CASE                                                                  iv


ISSUES PRESENTED FOR REVIEW                                                            1


STATEMENT OF FACTS                                                                     1


ISSUES 1 THROUGH 5 ARGUMENTS                                                           4


ISSUES 5 THROUGH 10 ARGUMENTS                                                          5


CONCLUSION AND PRAYER                                                                  7


CERTIFICATE OF SERVICE                                                                 8


APPELLANT'S REPLY BRIEF APPENDIX                                                       9


CERTIFICATE OF COMPLIANCE                                                              10


                          INDEX OF AUTHORITIES


CASES


Alfonso v. Skadden, 251 S.W.3d 52, 55 (Tex.2008)(per curiam)                           4

Brownv. Texas, 443 U.S. 47                                                               4

Christian v. State, 865 S.W.2d 198, 201
(Tex. App.-Dallas 1993, pet.refd)                                                      5

Commander v. Bryan, 123 S.W.2d 1008, (Tex.Civ.App.,
Fort Worth, 1938, n.w.h); 34 Tex.Jur., Sec. 262, page 177                              6

El-Kareh v. Texas Alcoholic Beverage Comm'n, 874 S.W.2d 192,


                          Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - ii
194 (Tex.App.-Houston [14th Dist] 1994, no writ)                                        6

Evans v. C. Woods, Inc., No. 12-99-00153-CV, 1999 WL 787399
*1 (Tex.App.-Tyler Aug. 30, 1999, nopet.h.)                                             6

Ex parte Seidel, 39 S.W.3d 221, 225 (Tex.Crim.App. 2001)                                5

Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex.1990)                                  5

Maury v. Turner, 244 S.W. 809, (Tex.Com.App., 1922)                                     6

OAIC Commercial Assets, L.L.C. v. Stonegate Village, L.P.,
234 S.W.3d 726, 735 (Tex.App.-Dallas 2007, pet.denied)                                  4

State ex rel. Latty, 907 S.W.2d, 486                                                    4,5

The Texas Taxpayer & Student Fairness Coalition, et al, Calhoun
CountyISD, et al., EdgewoodISD, et al, Fort BendISD, et al,
Texas Charter School Association, et al; Joyce Coleman, et al,
Intervenors; Michael Williams, Commissioner ofEducation, in
His Official Capacity; Susan Combs, Texas Comptroller ofPublic
Accounts, in Her Official Capacity; Texas State Board ofEducation...                    2

Univ. of Tex. Sw.MedCtr. at Dallas v. Loutzenhiser,
140S.W.3d351,358(Tex.2004)                                                              4

West Orange-Cove Cons. I.S.D. v. Neely, 176 S.W.3d 746, 751
(Tex. 2005) ["WOC 11"] (quoting Carrollton-Farmers
Branch I.S.D. v.Edgewood I.S.D. 826 S.W.2d489, 502
(Tex. 1992)) ["Edgewood IIP]                                                            1

STATUTES


Texas Rules of Appellant Procedure 38.6(c)                                              iv

Texas Tax Code §33.41                                                                   3

Texas Tax Code §33.43                                                                   3

Texas Constitution Article VIII, Section 1(e)                                           1


                          Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - iii
  APPELLANT REPLY TO BRIEF OF APPELLEE'S, RICHARDSON ISD
               AND DALLAS COUNTY, ET. AL.

TO THE JUDGE OF EIGHTH COURT OF APPEALS:


     Appellant, Monte Ruben Swanzy, (Swanzy/Appellant) in the above styled

and numbered appeal, files this Reply Brief pursuant to TRAP r 38.6(c), and would

further show the Court the following:

                            STATEMENT OF THE CASE


   Swanzy is without counsel, and is not a lawyer and appears before the

Honorable 8th Court of Appeals, a man, In Proper Propria Persona and specifically

rebuts any reference to appearing pro se.

   In compliance with the Texas Rule of Appellate Procedure Swanzy seeks this

civil suit appeal from the 192nd Judicial District, Tax Court, Dallas, Texas for a

Void Order of Sale (CIR.No. -63, at Appellate Record TX-14-40120), on February

18th, 2015, based upon Void Judgment, issued on February 4th, 2014, (Clerk's

Index Record (CIR.No.-49). Original Petitioners, Richardson Independent School

District (RISD), (CIR.No.-5), and Interveners, Dallas County Tax Office (DCTO),

lack standing in the case before the trial Court, rendering a void Final Judgment

and all orders a nullity. On February 16 ,2015, after non-suite in Cause TX-12-

40611, on January 15th, 2015, Appellee's counsel, Elizabeth Calvo, without

standing or subject-matter jurisdiction continued to enter upon the record a request

for Order of Sale, (CIR.No. -62, at Appellate Record TX-14-40120), in Cause


                          Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - iv
TX-12-40611. Trial Court Judge, M. Kent Sims (Judge Sims), abused discretion

and/or erred; without subject-matter jurisdiction issued the trial Court's Order of

Sale in this cause, based on a void Final Judgment.


   PRESENTED FOR REVIEW ISSUES 1 THROUGH 10 (RESTATED)

Appellant restates issues 1 through 10, with Appendixes presented in Appellant's

Original Brief currently before this Court.

                            STATEMENT OF FACTS


      Appellant reaffirms the Statement of Facts and Appellant's Original Brief

with Appendixes currently before this Court. Appellant's Appeal Brief with

Appendixes is unopposed and un-rebutted by Appellees'. Appellant rebuts

Appellee's Statement of Facts and response Brief of Appellees' that is groundless,

frivolous, and wholly without merit. Appellees' has no standing in the trial Court

to bring the suit against Appellants' private property as local ad valorem taxation is

in violation of Texas Constitution Article VIII, §l(e): "No State ad valorem taxes

shall be levied upon any property within this State." "An ad valorem tax is a

state tax when it is imposed directly by the state or when the State so completely

controls the levy, assessment and disbursement of revenue, either directly or

indirectly, that the authority employed is without meaningful discretion." See West

Orange-Cove Cons. I.S.D. v. Neely, 176 S.W.3d 746, 751 (Tex. 2005) ["WOC IT]

(quoting Carrollton-Farmers Branch I.S.D. v. Edgewood I.S.D. 826 S.W.2d 489,


                           Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 1
502 (Tex. 1992)) ["Edgewood IIF]. The evidence clearly establishes that local

districts do not have meaningful discretion in the levy, assessment, and

disbursement of property taxes; therefore, the Texas school finance system

imposes an unconstitutional state property tax. See The Texas Taxpayer & Student

Fairness Coalition, et al, Calhoun County ISD, et al, EdgewoodISD, et al, Fort

Bend ISD, et al, Texas Charter School Association, et al; Joyce Coleman, et al,

Intervenors; Michael Williams, Commissioner of Education, in His Official

Capacity; Susan Combs, Texas Comptroller of Public Accounts, in Her Official

Capacity; Texas State Board ofEducation. (Cause D-l-GN-11-003130). See also

letter from former Governor of Texas the late Honorable, Ann Richards, (Appx.

No.l). Therefore, Appellees' failed to state claim for which relief can be granted.

      The question begs that since it has been ruled by Texas Courts that the State

of Texas has no subject-matter Jurisdiction to levy the unconstitutional ad valorem

tax, by what authority and jurisdiction does the State of Texas have to assign any

political subdivision of the State of Texas the authority to levy, assess, or collect

the unconstitutional ad valorem tax claimed by Petitioners, RISD and Intervenors,

Dallas County?

      Swanzy objects to Appellees' claim of Swanzy as Defendant in Cause TX-

12-40611; Swanzy is the Creditor before the trail Court, and Appellees' are the

Debtors. Swanzy objects to subject property's tax situs as being a "taxable event in



                           Appellant's Reply to Brief of Appellee, CauseNo. 08-15-00132-CV - 2
commerce" originating from the appraisal of Dallas County Appraisal District

(DCAD). No evidence or Affidavit by a competent fact witness (the maker of the

record) subject to cross-examination in support of Appellees' claim has been

submitted by any taxing authority to validate Appellees' claim upon Swanzy's

subject private property.

      Appellant denies that spouse, Patricia Conley Swanzy, (living in Texas), is

or has ever been the trustee of F.R. Swanzy Revocable Living Trust, and

Appellees' have failed to proffer any evidence to validate the allegation. Appellant

objects that Appellant and spouse Patricia Swanzy has an "interest" in subject

property. Appellant and Patricia Swanzy has ownership of the private property at

issue. Appellant concedes that Richardson ISD and Dallas County is a political

subdivision of the State of Texas. The petition filed by Appellees' pursuant to

§33.41 or §33.43 of the Texas Tax Code, Texas Constitution, or the Education

Code, is groundless and a frivolous filing that lacks standing before the trial court,

and fails to establish subject-matter jurisdiction pertaining to the private property

of Appellant. The Texas Constitution does not authorize powers of lien,

assessment, levy or recovery for taxation of private property for ad valorem

taxation. Appellant private property is not real estate, real property, commercial

property, residential property or a "taxable event in commerce" the subject of the




                            Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 3
"ad valorem" taxation. The remainder of Appellees' allegations of alleged

Statement of Facts and Summary of Argument, Appellant objects to as irrelevant.

  APPELLANT REPLY TO APPELLEE'S RESPONSE ISSUES 1 THROUGH 5


       Appellant reaffirms un-rebutted jurisdictional challenge Arguments 1

through 5 in Appellant's Appeal Brief with attached Appendixes. On January 15,

2015, Appellees RISD allege to have non-suited their claim in Cause TX-12-

40611, against Appellant and further allege to not be a proper party to this Appeal,

because of the non-suit. Yet, on February 16, 2015, after the January 15, 2015,

non-suit, without standing or subject-matter jurisdiction before the trail Court,

Appellee's counselor Elizabeth Calvo, submitted an After Judgment Request Form

for Order of Sale in Cause TX-12-40611, {See CIR.No.-62, at Appellate Record in

Cause No. TX-14-40120), See Brown v. Texas, 443 U.S. 47. Appellees' lack

standing and failed to establish subject-matter jurisdiction, See Alfonso v. Skadden,

251 S.W.3d 52, 55 (Tex.2008)(per curiam); OAIC Commercial Assets, L.L.C. v.

Stonegate Village, L.P., 234 S.W.3d 726, 735 (Tex.App.-Dallas 2007, pet.denied).

Univ. of Tex. Sw.MedCtr. at Dallas v. Loutzenhiser, 140 S.W.3d 351, 358

(Tex.2004), in the trial Court, and in favor of Intervenors Dallas County, et. al., the

Court rendered a void Judgment, therefore all orders that followed are a nullity. In

State ex rel. Latty, 907 S.W.2d, 486, the appellate court may declare void any

orders the trial court signed after it lost plenary power over the case. In this case



                            Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 4
the trial Court never had standing or subject-matter jurisdiction, therefore, failed to

state a claim for which relief can be granted.

       Appellant is the owner of the private property with supreme title as opposed

to having a mere "interest" in real estate.

       Appellee's Arguments and Authorities in Brief of Appellees' have failed to

rebut Appellant's claims, are wholly without merit and have failed to state a claim

for which relief can be granted. Appellant denies Appellees' arguments in their

entirety.

  APPELLANT REPLY TO APPELLEE'S RESPONSE ISSUES 5 THROUGH 10


       Appellant reaffirms un-rebutted jurisdictional challenge Arguments 5

through 10, in Appellant's Appeal Brief with attached Appendixes. Appellees'

have failed to state a claim for which relief can be granted. Appellee's Cause TX-

12-40611, is a frivolous filing that fails to establish standing before the trial Court

or subject-matter jurisdiction against Appellants private property. See State ex. rel

Latty v. Owens, 907 S.W.2d 484, 486 (Tex. 1995); Mapco, Inc. v. Forrest, 795
S.W.2d 700, 703 (Tex. 1990). Also see Ex parte Seidel, 39 S.W.3d 221, 225

(Tex.Crim.App. 2001). Christian v. State, 865 S.W.2d 198, 201 (Tex.App.-Dallas

1993, pet.refd). When appeal is taken from a void judgment, the appellate

court must declare the judgment void. Because the appellate court may not

address the merits, it must set aside the trial court's judgment and dismiss the


                            Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 5
appeal. A void judgment may be attacked at any time by a person whose

rights are affected. El-Kareh v. Texas Alcoholic Beverage Comm'n, 874 S.W.2d
192, 194 (Tex.App.~Houston [14th Dist] 1994, no writ); Evans v. C. Woods, Inc.,

No. 12-99-00153-CV, 1999 WL 787399, *1 (Tex.App.-Tyler Aug. 30, 1999, no

pet.h.). A void judgment has been termed mere waste paper, an absolute

nullity; and all acts performed under it are also nullities. Again, it has been

said to be in law no judgment at all, having no force or effect, conferring no rights,

and binding nobody. It is good nowhere and bad everywhere, and neither lapse of

time nor judicial action can impart validity. Commander v. Bryan, 123 S.W.2d
1008, (Tex.Civ.App., Fort Worth, 1938, n.w.h.); 34 Tex.Jur., Sec. 262, page 177;

Maury v. Turner, 244 S.W. 809, (Tex.Com.App., 1922). The Brief of Appellee's

has failed to rebut Appellant's Arguments 5 through 10, therefore, Appellees'

Arguments and Authorities failed in whole to rebut the merits of Appellant's

Appeal Brief Arguments 1 through 10, on appeal before this Court and therefore, is

mute and irrelevant to the jurisdictional issues raised by Appellant.

      This Court must render Judgment in favor of Appellant to vacate the trial

Court's void Judgment and all orders derived upon the void Final Abstract

Judgment, with prejudice.




                            Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 6
                            CONCLUSION AND PRAYER


      For the reasons stated, it is respectively requested that this Appellate Court

vacate the trial Court's void Judgment, and the April 23, 2014, Abstract Judgment,

order Appellee's case dismissed with prejudice and order the release of all liens

upon Swanzy's property and further issue an order for Appellant's property to be

remove from the Dallas County Appraisal District's tax rolls.

                                        Respectfully Submitted,


                                        /^/ij^j,
                                        Monte Ruben Swanzy, In Propria Pers^^^f
                                        Appellant                                    ^^
                                        In care of: 9423 Clearhurst Drive
                                        Dallas, Texas [near 75238]
                                        Phone (469) 540-0908
                                        pastormonte@sbcglobal.net




                          Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 7
                           CERTIFICATE OF SERVICE




    Monte Ruben Swanzy, hereby certify pursuant to Texas Rules of Civil Procedure r 21(a) that
a true and correct copy of the foregoing Appellant Brief has been duly executed on this the 31st
Day of August, 2015, which has been forwarded via U.S. Postal Service First Class Certified
Mail, a true and correct copy of the above and foregoing to counsel of record for the parties
Appellees listed at the address of record for counsel as follows:

Richardson Independent School District,                John R. Ames
Kay Waggoner, Elizabeth Bando Calvo, (24012238),       c/o Dallas County Tax Office
Ashley Steele Atkins, (24072364)                       500 Elm Street
PURDUE, BRANDON, FIELDER,                              Dallas, Texas 75202
COLLINS & MOTT, L.L.P.,
                                                       John R. Ames CTA, Bridget Moreno Lopez
500 E. Border, Suite 640
                                                       State Bar No. 24012989, Pamela Pope Johnson
ARLINGTON, TEXAS 76094-0430
                                                       State Bar No. 10819850, Edward Lopez, Jr State
CM # 7012 3460 0002 8080 7606
                                                       Bar No. 12563520, Evelyn Conner Hicks State
U.S. Postal Service First Class Mail                  Bar No. 09575900, Brandon E. Lane State Bar
Kay Waggoner                                          No. 24039007, A. Judith Guzman State Bar No.
970 Security Row                                      24025972, Isaac Faz State Bar No. 24069704,
Richardson, Texas 75081                               Mark S. Harris State Bar No. 24050723.
                                                      LINEBARGER GOGGAN
ADESOLA ADEYEMI
                                                      BLAIR & SAMPSON, LLP
P.O. BOX 832130
                                                      2777 N. Stemmons Freeway
RICHARDSON, TEXAS 75083                               Suite 1000
                                                      Dallas, TX 75207
                                                      CM # 7012 3460 0002 8080 7415
                                                      U.S. Postal Service First Class Mail




                                            Monte Ruben Swanzy, In Propria'.
                                            In care of: 9423 Clearhurst Drive
                                            Dallas, Texas [near 75238]
                                            Phone 469-540-0908
                                            pastormonte@sbcglobal.net




                               Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 8
APPELLANT'S REPLY BRIEF APPENDIX



LIST OF APPELLANT'S APPENDIX DOCUMENTS                                               Tab

Letter from former Governor of Texas, Ann W. Richards                                1




                         Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 9
                           CAUSE NO. 08-15-00132-CV

                     At the 8th Court of Appeals El Paso Texas
Monte Ruben Swanzy, et. al.,               §
In Proper Propria Persona,                 §    AT THE 8TH APPEALS
                                           §     COURT
      Appellants,
                                           §    AT AND FOR
      VS.                                  §
                                           §    EL PASO COUNTY, TEXAS
RICHARDSON INDEPENDENT                     §
SCHOOL DISTRICT, ET AL,                    §
                                           §
      Appellees'.                          §

                        CERTIFICATE OF COMPLIANCE

      Appellant, Monte Ruben Swanzy, does hereby certify that the Appellant's

Reply Brief is in compliance with a total of 1,348 computer-generated words,

pursuant to the Texas Civil Rules of Appellate Procedure r 9.4 - Form, (i)(2)(B): A

brief and response in an appellate court (other than a brief under subparagraph (A))

and a petition and response in an original proceeding in the court of appeals:

15,000 words if computer-generated, and 50 pages if not. In a civil case in the

court of appeals, the aggregate of all briefs filed by a party must not exceed 27,000

words if computer-generated, and 90 pages if not.

I declare under the penalty of perjury under laws of the United State of America
that the statements made on this Appellant's Certificate of Compliance are to the
best of my knowledge and belief are true and correct.



                                                        Monte Ruben Swanzy              (J^y

                          Appellant's Reply to Brief of Appellee, Cause No. 08-15-00132-CV - 10
TAB
       APPELLANT REPLY APPENDIX



--^—fWM •• Panasonic RRX svstbi           *=Htt€ND.   : 8172326652      Har, 23 1S96 CS::



                                                                     ORIGINAL


                                      Stats or Texas
                                  OlflCIOITHlGoVllNOH
                                    Abit; x, T«xa s 7 8 711
  AIM f jMOP^WW

                                     September 10, JS92




        Dear                                                                  '•' '

        *hank you for your letter regarding school finance.            I appreciate
        your concerns.

        We have a pressing need in Texas to find.a concrete solution to
        fcfca question of financing: our public education system.
        As you May know, on .January :30, 1992 the Texas Suprene Court _ .
        ruled SB 351 .unconstitutional,' saying that the -County Education .
        Distracts* (CEDs) do not have the power to collect property
        taxes.    The Court has'given- tha state, of Texas two years to
        design a new system for funding-public education.            According to
        the ruling of tha Court, the CEDs will be able to eollact taxea
        xn the 1991 end 1992 ta#yeara, thus allowing tha districts to
        operate until o new plan can be devised, in this ruling, the
        court stated that the collection of the CED tax must continue in
        Order to guarentM that the districts are able to provide a
        quality education for our students.
        I a» still' considering the possibility of a special session to
        resolve the problem of public school £ininciny. if the
        legislature is able to agree upon e compromise. X have made o.
        proposal in ay "Oood School.,Plan" to resolve the -undine problem,
        but I have not rulfed out ary possible solutions ana ?y staff aad •
        I are working closely with interested parties to try co find a ' "'
        satisfactory resolution.

        your opinione are-beneficial, -and I appreciate your sharing tbaaa

        I appreciate your* effoxte toward on improved system of education
        mi our state. •thank you again tox writing.    %-
        sincerely.




        ANN W. RICHARD;
        Governor